Citation Nr: 1616689	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for low back arthritis and, if so, whether service connection is warranted.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's major depressive disorder for the period prior to May 18, 2007.  

3.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's major depressive disorder for the period from May 18, 2007, to February 12, 2013.  

4.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's major depressive disorder for the period on and after February 13, 2013.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	C. Boudi, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1975 to December 1981 and from January 1982 to January 1994.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, increased the disability evaluation for the Veteran's major depressive disorder from 30 to 50 percent; effectuated the award as of May 18, 2007; and denied service connection for a low back disorder.  In February 2010, the Indianapolis, Indiana, Regional Office (RO) determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  In March 2013, the RO increased the evaluation for the Veteran's major depressive disorder from 50 to 70 percent and effectuated the award as of February 13 2012.  In February 2014, the RO denied a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for low back arthritis, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of the evaluation of the Veteran's major depressive disorder and his entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In October 1995, VA determined that the Veteran's claim of entitlement to service connection for low back arthritis was not well-grounded and denied the claim.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1995.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The October 1995 rating decision denying service connection for low back arthritis is final.  

3.  The additional documentation submitted since the October 1995 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  Lumbosacral spine degenerative disc disease and degenerative joint disease originated during active service.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying service connection for low back arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for low back arthritis has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for service connection for lumbar spine degenerative disc disease and degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens the issue of service connection for low back arthritis and grants service connection for lumbosacral spine degenerative disc disease and degenerative joint disease.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to the issue of service connection for a lumbosacral spine disorder.  


II.  Application to Reopen Service Connection for Low Back Arthritis

Generally, absent the filing of an NOD within one year of the date of mailing of the 

notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In October 1995, the RO determined that the Veteran's claim of entitlement to service connection for low back arthritis was not well-grounded and denied the claim.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1995.  The Veteran did not subsequently submit a NOD with the decision.  

The evidence upon which the October 1995 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records then of record convey that the Veteran was seen on multiple occasions for chronic low back pain.  An April 1979 treatment entry states that the Veteran complained of low back pain of 10 days' duration.  He reported that he had been involved in a March 1979 motor vehicle accident.  An assessment of "[low back pain]/muscle spasm" was advanced.  A September 1992 physical therapy consultation related that the Veteran had chronic musculoskeletal low back pain and was sent to "back school."  Clinical documentation dated in October 1993 notes that the Veteran exhibited low back tenderness.  A June 1994 post-service lumbar spine X-ray study from R. Henry, Jr., M.D., notes that the Veteran complained of low back pain.  The study revealed "[e]vidence of L4-L5 disc disease."  

New and material evidence pertaining to the issue of service connection for low back arthritis was not received by VA or constructively in its possession within one year of written notice to the Veteran of the October 1995 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the October 1995 rating decision includes VA examination and clinical documentation, private clinical documentation, Social Security Administration (SSA) documentation, and written statements from the Veteran.  An October 2008 lumbar spine magnetic resonance imaging (MRI) study from D. Tilton, M.D., conveys that an impression of lower lumbar spine degenerative disc disease and degenerative joint disease was advanced.  An August 2009 written statement from A. Canty, R.N., relates that "it is my professional opinion that it is at least as likely as not [the Veteran's] current diagnosis of spinal [osteoarthritis ] with Grade I anterolisthesis of L5-S1 which includes current symptoms of back pain and radiculopathy (spinal nerve root disease which causes pain, numbness, tingling and weakness in his legs) is a result of his traumatic injuries (July 1976 and October 1976 fall and March 1979 motor vehicle accident) while in the service."  

The October 2008 private lumbar spine MRI study and Ms. Canty's August 2009 opinion are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for low back arthritis is reopened.  
III.  Service Connection for a Lumbosacral Spine Disorder

The Veteran advanced that service connection for lumbosacral spine degenerative disc disease and degenerative joint disease is warranted as he sustained the claimed disabilities in an in-service motor vehicle accident.  

Service connection may be granted for recurrent disability arising from recurrent disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran's service treatment records reflect that he was involved in a March 1979 motor vehicle accident and thereafter was treated for chronic musculoskeletal low back pain on multiple occasions by military medical personnel.  The June 1994 lumbar spine X-ray study from Dr. Henry conveys that the Veteran complained of low back pain and exhibited "evidence of L4-L5 disc disease" within six months of service separation.  Ms. Canty's August 2009 and July 2014 opinions attribute the Veteran's current lumbosacral spine disabilities to his in-service motor vehicle accident and his lumbar spine trauma.  Given such evidence and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar spine degenerative disc disease and degenerative joint disease is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for low back arthritis is granted.  

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted.  


REMAND

Major Depressive Disorder

The Veteran asserts that his service-connected major depressive disorder has increased in severity and has rendered him unemployable since May 2007.  

The Veteran was last afforded a VA psychiatric examination in May 2013.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the alleged increased severity of the Veteran's service-connected psychiatric disability, the Board concludes that further VA psychiatric examination is required to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after November 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  In light of the award of service connection for lumbosacral spine degenerative disc disease and degenerative joint disease above, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all of his service-connected major depressive disorder after November 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2013.  

3.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and severity of his service-connected major depressive disorder.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


